EXHIBIT 10.1

 

SENIOR MANAGEMENT AGREEMENT

 

BY AND BETWEEN

 

ANTARES PHARMA, INC.

 

AND

 

ROBERT F. APPLE



--------------------------------------------------------------------------------

SENIOR MANAGEMENT AGREEMENT

 

SENIOR MANAGEMENT AGREEMENT (the “Agreement”), dated as of February 9, 2006, to
be effective as of the 9th day of February 2006 (the “Effective Date”) by and
between Antares Pharma, Inc. (the “Company”) and Robert F. Apple (“Executive”).

 

PRELIMINARY RECITALS

 

A. The Company is a specialty drug delivery/pharmaceutical company that utilizes
its experience and expertise in drug delivery systems to enhance the performance
of established and developing pharmaceuticals and currently has three primary
delivery platforms (1) transdermal gels, (2) fast-melt tablets, and
(3) injection devices (as may be modified or expanded by the Company, any
Employer Group Member, or other affiliate during the term of this Agreement,
collectively and individually, the “Business”).

 

B. The Company desires to engage Executive as its Senior Vice President and
Chief Financial Officer and such other positions as outlined herein as of the
Effective Date, and Executive desires to be so engaged by the Company, as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

PROVISIONS RELATING TO EMPLOYMENT

 

1. Employment.

 

1.1. Engagement; Duties and Powers. The Company agrees to employ Executive, and
Executive agrees to accept employment with the Company, as Senior Vice President
and Chief Financial Officer (CFO) for the Employment Period (as defined below),
in accordance with the terms and conditions of this Agreement. During the
Employment Period, Executive shall have such lawful responsibilities, duties and
authority as are customarily assigned to such position and shall render such
additional services or act in such other capacity for the Company and its
affiliates, as the Chief Executive Officer (CEO) may from time to time direct.
Executive shall report directly to the CEO. During the Employment Period,
Executive shall serve as a member of the Executive Committee. Executive shall
perform the lawful duties and carry out the lawful responsibilities assigned to
Executive, to the best of Executive’s ability, in a trustworthy, businesslike
and efficient manner for the purpose of advancing the business of the Company
and shall comply with the Company’s policies and procedures in all material
respects. Executive acknowledges that Executive’s duties and responsibilities
hereunder will require Executive’s full business time and effort and agrees
that, during the Employment Period Executive will not engage in any other
business activity or have any business interests which may conflict with or
impair the performance of any of Executive’s duties hereunder, except as
provided under Exhibit A; provided, that nothing in this Section 1.1 shall be
deemed to prohibit Executive from making Permitted Investments (as defined
below) or with the prior written permission of the CEO, from serving on
corporate, industry, civic, or charitable boards or



--------------------------------------------------------------------------------

committees, or delivering lectures, so long as such activities do not interfere
with the performance of Executive’s responsibilities as an employee of the
Company in accordance with this Agreement or violate Section 4, 5, or 6 of this
Agreement. Executive represents and warrants that Executive is not bound by any
agreements, contracts, other business commitments or any applicable law that
would in any manner limit Executive’s work, effort or activity on behalf of, and
while employed by, the Company.

 

1.2. Employment Period. The engagement of Executive under this Agreement shall
begin on the Effective Date and shall continue through and until the second
(2nd) anniversary of the Effective Date (the “Initial Period”). Commencing on
the second (2nd) anniversary of the Effective Date and on each subsequent
anniversary thereof, the term of this Agreement shall automatically renew and
extend for an additional consecutive one-year period (each, a “Renewal Period”)
unless one of the parties shall deliver a written notice of non-renewal
(“Non-Renewal Notice”) to the other party at least sixty (60) days prior to the
expiration of the Initial Period or any Renewal Period. The Initial Period and
any Renewal Periods are hereinafter collectively referred to as the “Employment
Period.” Notwithstanding anything to the contrary contained herein, the
Employment Period is subject to termination pursuant to Sections 1.3, 1.4 and
1.5.

 

1.3. Termination Upon Death. If Executive dies during the Employment Period,
this Agreement and Executive’s employment with the Company shall automatically
terminate on the date of Executive’s death.

 

1.4. Termination by the Company. The Company may terminate Executive’s
employment and all other positions with the Company upon written notice to
Executive at any time (i) due to the Permanent Disability (as defined below) of
Executive, (ii) at the time specified in the Non-Renewal Notice delivered by the
Company to Executive, (iii) for Cause (as defined below), or (iv) without Cause,
for any or no reason.

 

1.5. Termination by Executive. Executive may terminate his employment and all
other positions with the Company at any time (i) for Good Reason (as defined
below) or (ii) without Good Reason, for any other or no reason. Notwithstanding
the generality of the preceding sentence, in the event that Executive terminates
his employment pursuant to this Section 1.5 for any or no reason, Executive
shall give thirty (30) days prior written notice to the Company prior to the
effectiveness of such resignation of his employment with the Company, and such
resignation shall not be effective until the expiration of such notice period,
unless such notice is waived by the Company (in which case such resignation
shall be effective as of the date of such waiver).

 

1.6. Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall be defined as provided in this Section 1.6.

 

(a) “Cause” means the occurrence of any of the following events, as determined
in the good faith judgment of the Board:

 

(1) commission by Executive of a felony or a crime involving moral turpitude; or

 

-2-



--------------------------------------------------------------------------------

(2) commission by Executive of an act or omission constituting fraud,
dishonesty, disloyalty, or professional misconduct that has caused or could
reasonably be expected to have an adverse affect on the Company, its Business or
reputation; or

 

(3) Executive’s violation of any law, regulation or ordinance applicable to the
Company, its subsidiaries or the Business that has an adverse affect, or could
reasonably be expected to have an adverse affect, on the Company, its Business
or reputation; or

 

(4) Executive’s engagement in willful and serious misconduct in connection with
his employment; or

 

(5) Executive’s failure or refusal to perform (other than by reason of
disability) the lawful duties and responsibilities of his employment; or

 

(6) a breach, non-performance or non-observance by Executive of any material
provision of this Agreement or any other material agreement with the Company or
any affiliate; or

 

(7) the existence of any legal or contractual limitation on Executive’s ability
to engage in the Business and/or perform his obligations under this Agreement.

 

(b) “Change in Control” means

 

(1) an acquisition by an individual, entity or group (excluding a corporation
controlled by the existing shareholders of the Company as of such date) of 50%
or more of the Company’s then outstanding voting stock or voting securities, but
excluding any sale of stock directly by the Company to a third-party investor;
(2) a merger or consolidation of the Company, other than a merger or
consolidation in which the Company’s shareholders immediately prior to such
transaction hold at least 50% of the common interests and voting securities of
the resulting company after the merger or consolidation, but excluding a
transaction effected merely to reincorporate the Company into another
jurisdiction; or (3) a sale of all or substantially all of the assets of the
Company into another jurisdiction; or (4) a sale of all or substantially all of
the assets of the Company to a purchaser other than an entity in which the
existing shareholders immediately prior to the sale hold at least 50% of the
common interests and voting securities after the sale.

 

-3-



--------------------------------------------------------------------------------

(c) “Good Reason” shall mean the occurrence of one or more of the events
identified in Section 1.6(c)(1) through 1.6(c)(4) without the prior written
consent of Executive; provided, that (y) Executive delivers written notice to
the Company of his intention to resign from employment due to one or more of
such events, which notice specifies in reasonable detail the circumstances
claimed to provide the basis for such resignation, and (z) such event or events
are not cured by the Company within thirty (30) following delivery of such
written notice:

 

(1) a reduction in Executive’s Base Salary (as defined below); or

 

(2) a decrease in the target annual bonus below 20% or a decrease in the maximum
target annual bonus below 35% of Base Salary for the calendar year; or

 

(3) a change in the designation of title from Senior Vice President and Chief
Financial Officer of the Company or successor entity, unless such change is to a
higher title and level of responsibility; or

 

(4) a relocation of Executive’s principal business location to a location that
is sixty (60) miles or more from Center City Philadelphia; or

 

(5) the failure of the Company to require any successor to the Company to
assume, in writing, the obligations of the Company to Executive under this
Agreement and any other agreement between the Company and Executive then in
effect; or

 

(6) the Company’s failure to materially comply with the terms of this Agreement;
or

 

(7) the Company’s delivery to Executive of a Non-Renewal Notice under
Section 1.2.

 

(d) “Permanent Disability” shall mean a physical or mental condition that
entitles Executive to benefits under the Company’s disability insurance policy,
which covers Executive, if any, or, in the absence of any such policy or
coverage, a disability that renders Executive unable to fully perform
Executive’s duties hereunder, even with reasonable accommodation, for a total
period of one hundred eighty (180) consecutive days. The determination of
whether Executive has a Permanent Disability will be made pursuant to the
Company’s disability insurance policy, which covers Executive, if any, or in the
absence of any such policy or coverage, by a qualified independent physician,
whose determination of Permanent Disability shall be binding upon the Company
and Executive. The qualified independent physician shall be chosen by the
Company. The Executive’s failure (other than a failure caused by the Disability)
to cooperate with the Company in a determination of Disability shall be treated
as the Executive’s voluntary resignation from the Company without Good Reason.

 

-4-



--------------------------------------------------------------------------------

2. Compensation and Benefits.

 

2.1. Base Salary. During the first twelve (12) month period of the Initial
Period, the Company shall pay Executive an annual base salary of not less than
Two Hundred Fifty Thousand Dollars ($250,000), payable in twenty-four (24) equal
installments of ten thousand four hundred sixteen dollars and sixty-six cents
($10,416.66) and in accordance with the Company’s normal payroll practices.
During each successive twelve (12) month period of the Initial Period or during
each successive Renewal Period thereafter, Executive’s annual base salary shall
be reviewed by the CEO and may be increased (but not decreased) with the
approval of the Compensation Committee. For purposes of this Agreement, the
annual amount payable to Executive under this Section 2.1, as such amount may be
increased hereunder or by the Board from time to time, shall be referred to as
the “Base Salary.”

 

2.2. Bonuses. For each calendar year commencing on or after January 1, 2006 in
which the Company employs the Executive, the Executive shall be eligible to
receive a target annual bonus targeted at twenty percent (20%) with a maximum of
thirty five percent (35%) of his Base Salary for each such calendar year, the
exact amount to be established by the CEO with the approval of the Compensation
Committee (the “Discretionary Bonus”). The Discretionary Bonus shall be payable
based upon achieving business objectives to be determined by the CEO in
consultation with the Executive and approved by the Compensation Committee. The
business objectives shall be made available to the Executive in writing before
the beginning of each calendar year. The Discretionary Bonus shall be payable in
cash, shares of the Company stock or in some combination thereof, as determined
by the Board in its sole discretion, and shall be paid as soon as reasonably
practicable after the end of the calendar year to which it relates but not later
than March 15 of the calendar year following the calendar year to which it
relates. T he Executive’s Discretionary Bonus for 2006 shall be a pro-rated
portion of such bonus based on the number of days remaining in 2006 from and
after the Effective Date.

 

2.3. Compensation After Termination.

 

(a) Except as provided in Section 2.3(b) hereof, the Company shall have no
further obligations hereunder with respect to Executive’s compensation and
benefits hereunder from and after the date that Executive’s employment with the
Company terminates for any reason other than (i) the payment of (A) any Base
Salary accrued and unpaid through the date of said termination, (B) any bonus
earned but unpaid for the calendar year preceding the date of such termination,
and (C) unreimbursed expenses pursuant to Section 2.4(c) hereof; (ii) the
fulfillment of the Company’s obligation as a result of any of Executive’s vested
benefits as of the date of such termination under any health or welfare benefit
plans maintained by, or contributed to, the Company, in accordance with the
terms and conditions of each such plan or program; and (iii) the provision of
any benefit required by the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or any other applicable law, rule or regulation. The Company shall
continue to have all other rights available hereunder, including, without
limitation, all rights under the Restrictive Covenants (as defined below) or at
law or in equity.

 

(b) In addition to the obligations under Section 2.3(a) and subject to
Section 11.2 hereof, in the event Executive’s employment is terminated by the
Company without

 

-5-



--------------------------------------------------------------------------------

Cause or by the Executive for Good Reason, Executive shall be entitled to
receive, for the duration of the Severance Period, continuation of (i) Base
Salary and (ii) subject to any employee contribution applicable to the Executive
on the date of termination, contribution to the cost of the Executive’s
participation in the Company’s group medical and dental plans as required by
COBRA, provided that the Executive is entitled to continue such participation
under applicable law and plan terms. For purposes of this Section 2.3(b),
“Severance Period” shall mean a period equal to six (6) months plus one
(1) additional month for each full month of employment that Executive completes
after the Effective Date up to additional six (6) months; provided, however,
that the Severance Period shall not exceed twelve months.

 

2.4. Fringe Benefits; Incentive Compensation; Retirement; Welfare Benefits;
Expenses.

 

(a) During the Employment Period, Executive shall be eligible to participate in
any fringe benefit, retirement, and health and welfare benefit plans, policies,
or arrangements maintained by the Company for its key management employees
generally from time to time in accordance with such plans, policies, or
arrangements as from time to time are in effect and applicable to key management
employees of the Company.

 

(b) During the Employment Period, the Company shall provide Executive four
(4) weeks of paid vacation time per each calendar year on substantially the same
terms as offered to other key management employees. Executive shall receive a
prorated amount of paid vacation time with respect to any calendar year in which
the Executive is employed by the Company for less than twelve (12) months. Upon
the successful transition of additional duties and responsibilities, the CEO
will increase Executive’s annual vacation period to five (5) weeks per each
calendar year.

 

(c) During the Employment Period, the Company shall reimburse Executive for all
ordinary, necessary and reasonable travel and other business expenses incurred
by Executive in connection with the performance of Executive’s duties hereunder,
in accordance with Company policy. Such reimbursement shall be made upon
presentation of itemized expense statements and such other supporting
documentation as the Company may reasonably require.

 

(d) During the Employment Period, the Company will provide to the Executive a
car allowance equal to Six Hundred Fifty Dollars ($650) per month.

 

(e) Indemnification.

 

(i) The Company shall indemnify the Executive to the fullest extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
the Executive, including the cost of legal counsel, in connection with any
action, suit or proceeding to which the Executive may be made a party by reason
of the Executive being or having been an officer, director, or employee of the
Company or any of its subsidiaries or affiliates.

 

-6-



--------------------------------------------------------------------------------

(ii) The Executive shall be covered by officer and director liability insurance
in amounts and on terms similar to that afforded to other executives of the
Company, from time to time.

 

2.5. Stock Option Award. As soon as administratively feasible following the
execution of this Agreement, the Company shall issue to Executive an option to
purchase two hundred and fifty thousand (250,000) shares of the Company’s Common
Stock (the “Option”). The agreement memorializing the grant of the Option shall
include, at a minimum, the following terms:

 

(a) The exercise price of such Option shall equal to the fair market value of
such Common Stock as of the date of such grant.

 

(b) The Option shall have a term of no less than five years (subject to the
Executive’s continued employment with the Company) and shall vest pro rata on
the last day of each month over a period of four years from the Effective Date,
but only if the Executive is still employed by the Company as of an applicable
vesting date; provided, however, that the Option shall become vested and
exercisable upon the occurrence of a Change in Control. The Option shall be an
incentive stock option to the extent that it so qualifies and a nonqualified
stock option to the extent that it cannot so qualify.

 

(c) The Option shall be subject to all of the terms and conditions imposed by
the applicable equity compensation plan maintained by the Company pursuant to
which the Option is granted and the terms of the applicable option award
agreement.

 

2.6. Additional Stock Option Award. As soon as administratively feasible
following the execution of this Agreement, the Company shall issue to Executive
an option to purchase an additional one hundred and fifty thousand
(150,000) shares of the Company’s Common Stock (the “Additional Option”). The
agreement memorializing the grant of the Additional Option shall include, at a
minimum, the following terms:

 

(a) The exercise price of such Additional Option shall equal to the fair market
value of such Common Stock as of the date of such grant.

 

(b) The Additional Option shall have a term of no less than five years (subject
to the Executive’s continued employment with the Company) and shall vest upon
the attainment of performance criteria to be determined by the CEO prior to the
Additional Option grant and set forth in the applicable option award agreement;
provided, that such portion of the Additional Option which otherwise would have
vested based upon the attainment of operational criteria shall become fully
vested and exercisable upon the occurrence of a Change in Control; and provided,
further, that the portion of the Additional Option which would have otherwise
become vested based upon the attainment of specific market price, capitalization
or other similar and/or related criteria shall become vested if such specific
market price, capitalization or other similar and/or related criteria are
attained as a result of the Change in Control. The Additional Option shall be an
incentive stock option to the extent that it so qualifies and a nonqualified
stock option to the extent that it cannot so qualify.

 

-7-



--------------------------------------------------------------------------------

(c) The Additional Option shall be subject to all of the terms and conditions
imposed by the applicable equity compensation plan maintained by the Company
pursuant to which the Additional Option is granted and the terms of the
applicable option award agreement.

 

2.7. Stock Award. Subject to the Executive being in the employ of the Company as
its Chief Financial Officer at the time of the applicable event, the Executive
will be eligible to receive up to an additional two hundred and fifty thousand
(250,000) shares of Common Stock of the Company based upon the Board’s
determination that the Executive has achieved one or more performance goals
determined by the CEO in consultation with the Executive and approved by the
Compensation Committee; provided, however, that such portion of such shares
which otherwise would have been issued based upon the attainment of operational
criteria shall be issued in connection with such Change in Control; and
provided, further, that the portion of the shares which would have otherwise
been issued based upon the attainment of specific market price, capitalization
or other similar and/or related criteria shall be issued if such specific market
price, capitalization or other similar and/or related criteria are attained as a
result of the Change in Control. Any such shares issued to the Executive shall
be vested upon issuance and subject to such additional terms and conditions
imposed thereon at the time of issuance (including, without limitation, the
terms and conditions imposed by the applicable equity compensation plan
maintained by the Company pursuant to which such shares are issued and the terms
of the applicable award agreement).

 

2.8. Taxes. All compensation payable to Executive from the Company or its
affiliates shall be subject to all applicable withholding taxes, normal payroll
withholding and any other amounts required by law to be withheld.

 

PROVISIONS RELATING TO RESTRICTIVE COVENANTS

 

3. General Provisions.

 

3.1. Executive’s Acknowledgment. Executive agrees and acknowledges that in order
to assure the Company and its subsidiaries (each, an “Employer Group Member,”
and collectively, the “Employer Group”) that they will retain its value and that
of the Business as a going concern, it is necessary that Executive undertake not
to utilize Executive’s special knowledge of the Business and Executive’s
relationships with customers to compete with any Employer Group Member.
Executive further acknowledges that:

 

(a) Executive is engaged in, is knowledgeable about, and provides services in
connection with all aspects of the Business;

 

(b) Executive will occupy a position of trust and confidence with the Company
during the Employment Period;

 

(c) the agreements and covenants contained in Sections 4, 5, 6, 7, and 8 are
essential to protect the Employer Group and the goodwill of the Business; and

 

-8-



--------------------------------------------------------------------------------

(d) Executive’s employment with the Company has special, unique and
extraordinary value to the Employer Group and each Employer Group Member would
be irreparably damaged if Executive were to violate the provisions of Sections
4, 5, 6, 7, and 8 of this Agreement.

 

3.2. Blue-Pencil. If any court of competent jurisdiction shall at any time deem
the term of any Restrictive Covenant too lengthy, the Territory (as defined
below) too extensive or the scope or subject matter of any Restrictive Covenant
exceeds the limitations imposed by applicable law, the parties agree that the
affected provisions shall be amended to the minimum extent necessary such that
the provision is enforceable or permissible by such applicable law.

 

4. Non-Compete During the period commencing on the Effective Date and continuing
until the last day of the Restricted Period, Executive shall not, directly or
indirectly, as employee, agent, consultant, equityholder, director, manager,
co-partner or in any other individual or representative capacity, own, operate,
manage, control, engage in, invest in or participate in any manner in, act as a
consultant or advisor to, render services for (alone or in association with any
Person), or otherwise assist any Person that engages in or owns, invests in,
operates, manages or controls any venture or enterprise that directly or
indirectly engages or proposes to engage anywhere in the world (the “Territory”)
in any business competing with the Business, unless the Board expressly and in
its sole discretion waives in writing Executive’s compliance with this
Section 4; provided, however, that nothing contained herein shall be construed
to prevent Executive from investing in the stock of any corporation listed on a
national securities exchange or traded in the over-the-counter market so long as
Executive is not involved in the business of said corporation and Executive does
not own more than five percent (5%) of the stock of such corporation (a
“Permitted Investment”). With respect to the Territory, Executive specifically
acknowledges that the Business has heretofore been conducted throughout the
world. For purposes of this Agreement, the term “Restricted Period” shall mean:
(1) in the event Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason, the Severance Period or (2) in the
event the Executive’s employment is terminated for any reason other than by the
Company without Cause or by the Executive for Good Reason, the twelve month
period immediately following the Executive’s last day of employment with the
Company.

 

5. Confidential Information. As a condition to the commencement of his
employment hereunder, Executive agrees to enter into the Company’s standard
Confidential Information and Invention Assignment Agreement, a copy of which is
attached hereto as Exhibit B (the “Confidential Information Agreement”), prior
to commencing employment hereunder. The Executive hereby agrees that, during the
term of the Agreement and thereafter, he will hold in strict confidence any
proprietary or Confidential Information related to the Company and its
affiliates, except that he may disclose such information pursuant to law, court
order, regulation or similar order. For purposes of this Agreement, the term
“Confidential Information” shall mean all information of the Company or any of
its affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ or trade secrets. The Executive hereby agrees that,
upon the termination of this Agreement, he shall not take, without the prior
written consent of the Company, any document (in whatever form) of the Company
or its affiliates, which is of a

 

-9-



--------------------------------------------------------------------------------

confidential nature relating to the Company or its affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession. The Executive shall promptly, but in no
event later than five days after the earlier of accepting an offer of employment
or commencing any employment during the 12 month period following the date of
Executive’s termination, inform the Company of the identity of the Executive’s
employer. The Executive shall at the same time inform the Executive’s new
employer of the Executive’s obligations and restrictions under this Section 5
and shall give notice to the Company of the Executive’s fulfillment of that
obligation.

 

6. Interference with Relationships. Executive hereby agrees that during the
period commencing on the Effective Date and ending on the last day of the
Restricted Period, Executive shall not, directly or indirectly, as employee,
agent, consultant, equityholder, director, manager, co-partner or in any other
individual or representative capacity: (i) without the prior written consent of
the Board, recruit, hire or solicit for employment or engagement, any person who
is (or was within twelve (12) months of the date such solicitation commences or
occurs, as the case may be) employed or engaged by any Employer Group Member, or
otherwise seek to influence or alter any such person’s relationship with such
Employer Group Member, or (ii) without the prior written consent of the Board,
solicit, contact, or attempt to solicit or contact, or conduct business with
(A) any client or customer doing business with any Employer Group Member, as of
the date of the termination of Executive’s employment or within the twelve
(12) month period prior to such termination, with whom or which Executive had
any contact or involvement during Executive’s employment with the Company; or
(B) any prospective client or customer of any Employer Group Member whom or
which is a prospective client of such Employer Group Member as of the date of
the termination of Executive’s employment and with whom or which Executive had
any contact or involvement during Executive’s employment with the Company.

 

7. Business Disparagement. Neither Executive nor Company shall, directly or
indirectly, make disparaging remarks about the other party (or the Employer
Group Member, in case of the Company), its or their affiliates or any of its or
their respective directors, officers or employees.

 

8. Legal Processes. In the event that Executive or any of his representatives
are requested pursuant to, or required by, applicable law, regulation or legal
process to disclose any of the Confidential Information, Executive will notify
the Company immediately so that the Company may seek a protective order or other
appropriate remedy at its sole cost. In the event that no such protective order
or other remedy is obtained, or that the Company waives compliance with the
terms of Section 5, Executive or the representative will furnish only that
portion of the Confidential Information which Executive or his representatives
is legally required to disclose and will exercise reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded the Confidential
Information.

 

MISCELLANEOUS PROVISIONS

 

9. Effect on Termination. If, for any reason, Executive’s employment with the
Company shall terminate, then, notwithstanding such termination, the provisions
of this Section 9 and Sections 2.3, 2.5, 2.6, 2.7, 3, 4, 5, 6, 7, 8, 10, and 11
hereof shall remain in full force and effect.

 

-10-



--------------------------------------------------------------------------------

10. Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges and
agrees that the covenants set forth in Sections 4, 5, 6, 7, and 8 of this
Agreement (collectively, the “Restrictive Covenants”) are reasonable and
necessary for the protection of the Employer Group Members’ business interests,
that irreparable injury will result to the Employer Group if Executive breaches
any of the terms of the Restrictive Covenants, and that in the event of
Executive’s actual or threatened breach or non-performance of any of the
Restrictive Covenants, the Employer Group will have no adequate remedy at law.
Executive accordingly agrees that in the event of any actual or threatened
breach or non-performance by Executive of any of the Restrictive Covenants, each
Employer Group Member shall be entitled to injunctive and other equitable relief
from any court of competent jurisdiction, without the necessity of showing
actual monetary damages or the posting of a bond or other security. Nothing
contained herein shall be construed as prohibiting any Employer Group Member
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages.

 

11. Miscellaneous.

 

11.1. Income Tax Treatment. Executive and the Company acknowledge that it is the
intention of the Company to deduct all amounts paid under Section 2 hereof as
ordinary and necessary business expenses for income tax purposes; subject,
however, to any limitations set forth in applicable laws. Executive agrees and
represents that Executive will treat all amounts paid hereunder as required by
applicable law.

 

11.2. Release. Executive acknowledges and agrees that Executive’s right to
receive severance pay and other benefits pursuant to Section 2.3(b) of this
Agreement is contingent upon Executive’s compliance with the Restrictive
Covenants and Executive’s execution and acceptance of the terms and conditions
of, and the effectiveness of, a release in substantially the form attached
hereto as Exhibit C (the “Release”). If Executive fails to comply with the
Restrictive Covenants or if Executive fails to execute the Release during the
time period set forth in such Release or revokes the Release during the seven
(7) day period following Executive’s execution of the Release, then Executive
shall not be entitled to any severance payments or other benefits to which
Executive would otherwise be entitled under Section 2.3(b).

 

11.3. Assignment. Executive may not assign any of Executive’s rights or
obligations hereunder without the written consent of the Company. Except as
otherwise expressly provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In the event of Executive’s death prior to
completion by the Company of all payments due under this Agreement, the Company
shall make all such payments to Executive’s beneficiary or to Executive’s estate
as appropriate.

 

11.4. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity and without invalidating the remainder of this
Agreement.

 

-11-



--------------------------------------------------------------------------------

11.5. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

 

11.6. Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.
Whenever required by the context, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
forms of nouns, pronouns, and verbs shall include the plural and vice versa.
Reference to any agreement, document, or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof. The use of the
words “include” or “including” in this Agreement shall be by way of example
rather than by limitation. The use of the words “or,” “either” or “any” shall
not be exclusive.

 

11.7. Parachute Payments. Payments under this Agreement shall be made without
regard to whether the deductibility of such payments (or any other payments)
would be limited or precluded by Section 280G of the Internal Revenue Code of
1986 (the “Code”) and without regard to whether such payments would subject the
Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by the limitation or
elimination of any amount payable under this Agreement, then amounts payable
under this Agreement will be reduced to the extent necessary to maximize the
Total After-Tax Payments. The determination of whether and to what extent
payments under this Agreement are required to be reduced in accordance with the
preceding sentence will be made at the Company’s expense by an independent,
certified public accountant selected by the Executive and reasonably acceptable
to the Company. In the event of any underpayment or overpayment under this
Agreement (as determined after the application of this Section 11.7), the amount
of such underpayment or overpayment will be immediately paid by the Company to
the Executive or refunded by the Executive to the Company, as the case may be.
For purposes of this Agreement, “Total After-Tax Payments” means the total of
all “parachute payments” (as that term is defined in Section 280G(b)(2) of the
Code) made to or for the benefit of Executive (whether made hereunder or
otherwise), after reduction for all applicable federal taxes (including, without
limitation, the tax described in Section 4999 of the Code).

 

11.8. Internal Revenue Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, to the extent required to comply with Section 409A
of the Code, if the Executive is deemed to be a “specified employee” for
purposes of Section 409A(a)(2)(B) of the Code, the Executive agrees that the
payments and benefits due to the Executive under this Agreement in connection
with a termination of the Executive’s employment hereunder that would otherwise
have been payable at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period. In light

 

-12-



--------------------------------------------------------------------------------

of the uncertainty surrounding the application of Section 409A of the Code, the
Company cannot make any guarantee as to the treatment under Section 409A of the
Code of any payments made or benefits provided under this Agreement.

 

11.9. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given if (i) delivered personally
to the recipient, (ii) sent to the recipient by reputable express overnight
courier service (charges prepaid), or (iii) telecopied to the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day). Such notices, demands and other communications shall be
sent to the addresses indicated below:

 

To the Company:    Antares Pharma, Inc.      707 Eagleview Boulevard      Suite
414      Exton, PA 19341      Attention:      Chief Executive Officer     
Facsimile:      (610) 458-0756 with a copy to:    Pepper Hamilton LLP      400
Berwyn Park      899 Cassatt Road      Berwyn, PA 19312     
Attention:      Jonathan Clark      Facsimile:      (610) 640-7835 To Executive:
   To the address on file with the Company.

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Date of service of such notice shall be (x) the date such notice is
personally delivered, (y) one (1) day after the date of delivery to the express
overnight courier if sent by express overnight courier or (z) the same day, if
telecopied before 5:00 p.m. Philadelphia, Pennsylvania time on a Business Day,
and otherwise on the next Business Day after the date of transmittal by
telecopy.

 

11.10. Preamble; Preliminary Recitals. The Preliminary Recitals set forth in the
Preamble hereto are hereby incorporated and made part of this Agreement.

 

11.11. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement sets forth the entire understanding of the parties, and supersede and
preempt all prior oral or written understandings and agreements with respect to
the subject matter hereof.

 

11.12. Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the Commonwealth of Pennsylvania without giving effect to provisions thereof
regarding conflict of laws.

 

-13-



--------------------------------------------------------------------------------

11.13. Arbitration. Without limiting the provisions of Section 10 hereof, any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or its interpretation or any agreements relating hereto or
contemplated herein or the interpretation, breach, termination, validity or
invalidity hereof shall be settled exclusively and finally by arbitration;
provided that the Company shall be required to submit claims for injunctive
relief to enforce the Restrictive Covenants to arbitration. Arbitration shall be
held in Philadelphia, Pennsylvania, in accordance with the then prevailing
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association by a single arbitrator. Any party may initiate
arbitration by giving the other party written notice of the commencement of
arbitration. To the extent not inconsistent with other provisions of this
Section 11, the arbitration procedure shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16, and the award rendered by the arbitrator
shall be final and binding on the parties and may be entered in any court having
jurisdiction. Each party shall have discovery rights as provided by the Federal
Rules of Civil Procedure; provided, however, that all such discovery shall be
commenced and concluded within 90 days of the initiation of arbitration. It is
the intent of the parties that any arbitration shall be concluded as quickly as
reasonably practicable. Unless the parties otherwise agree, once commenced, the
hearing on the disputed matters shall be held four days a week until concluded,
with each hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m. The
arbitrator shall use all reasonable efforts to issue the final award or awards
within a period of five business days after closure of the proceedings. Failure
of the arbitrator to meet the time limits of this Section 11 shall not be a
basis for challenging the award. The parties waive any claim to any damages in
the nature of punitive, exemplary or statutory damages in excess of compensatory
damages, or any form of damages in excess of compensatory damages, and the
arbitrator is specifically divested of any power to award damages in the nature
of punitive, exemplary or statutory damages in excess of compensatory damages,
or any form of damages in excess of compensatory damages. Each party shall bear
its own costs and attorneys’ fees in connection with the arbitration and shall
share equally the fees and expenses of the arbitrator. The arbitration award
shall be paid within 30 days after the award has been made. Each party agrees
that any legal proceeding instituted to enforce an arbitration award hereunder
will be brought in a court of competent jurisdiction (either state or federal)
in Philadelphia, Pennsylvania, and hereby submits to personal jurisdiction of
such courts and irrevocably waives any objection as to venue in such courts, and
further agrees not to plead or claim in any such court that any such proceeding
has been brought in an inconvenient forum.

 

11.14. No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.

 

11.15. Amendment and Waivers. Any provisions of the Agreement may be amended or
waived only with the prior written consent of the Company and Executive.

 

11.16. Third Parties. The parties hereto acknowledge and agree that certain
provisions of this Agreement are intended for the benefit of the Employer Group
Members (other than the Company), that such entities are third-party
beneficiaries of this Agreement and that provisions of this Agreement shall be
enforceable by such persons as provided herein.

 

-14-



--------------------------------------------------------------------------------

11.16 Set-off; Mitigation. The Company’s obligations hereunder shall not be
affected by any set-off or other claim the Company may have against Executive.
Executive shall not be obligated to seek other employment or take any action by
way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, and any compensation received by Executive
subsequent to Executive’s termination of employment with the Company shall not
reduce any amounts due to Executive from the Company hereunder or otherwise.

 

[signature page follows]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, the parties hereto have
executed this Senior Management Agreement as of the day and year first above
written.

 

ANTARES PHARMA, INC.

/s/ Jack E. Stover

--------------------------------------------------------------------------------

By:   Jack E. Stover Its:   Chief Executive Officer EXECUTIVE

/s/ Robert F. Apple

--------------------------------------------------------------------------------

Robert F. Apple

 

-16-



--------------------------------------------------------------------------------

Exhibit A

 

The Executive shall be permitted to provide consulting services to Salix
Pharmaceuticals Ltd. (formerly InKine Pharmaceutical Company, Inc.), as provided
in the Transition Agreement by and between Executive and Salix Pharmaceuticals
Ltd. dated July 23, 2005, for the period beginning with the Effective Date and
ending not later than June 30, 2006; provided, however, that Executive shall
cease to provide such consulting services if notified in writing by the CEO that
the CEO has determined that such services are interfering with the performance
of the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement or violate Section 4, 5, or 6 of this Agreement or conflict
with his duties or responsibilities to the Company. Executive represents that he
has provided a copy of the Transition Agreement to the Company prior to the
Effective Date.



--------------------------------------------------------------------------------

Exhibit B

 

[Confidentiality Agreement]



--------------------------------------------------------------------------------

Exhibit C

 

FORM OF RELEASE OF ALL CLAIMS

 

This Release is made as of                      (“Release”), by and between
Robert F. Apple (“Executive”) and Antares Pharma, Inc. (the “Company”).

 

WHEREAS, the Company and Executive are parties to a Senior Management Agreement
dated as of January     , 2006 (the “Senior Management Agreement”);

 

WHEREAS, the execution of this Release is a condition precedent to the payment
of severance as set forth in Section 2.3(b) of the Senior Management Agreement;

 

WHEREAS, in consideration for Executive’s signing of this Release, the Company
will provide Executive with severance benefits pursuant to Section 2.3(b) of the
Senior Management Agreement; and

 

WHEREAS, Executive and the Company intend that this Release shall be in full
satisfaction of the obligations described in this Release owed to Executive by
the Company, including those under the Senior Management Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the Company and Executive agree as follows:

 

1. Executive, for himself, Executive’s spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other persons claiming
through Executive, if any (collectively, “Releasers”), does hereby release,
waive, and forever discharge the Company and each of its respective agents,
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, attorneys, successors, and assigns (collectively, the “Releasees”)
from, and does fully waive any obligations of Releasees to Releasers for, any
and all liability, actions, charges, causes of action, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys’ fees and costs) of any kind whatsoever, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to: (a) Executive’s employment with the
Company and any of its affiliates; (b) the termination of Executive’s employment
with the Company and any of its affiliates; (c) any obligations under Company
plans and programs in which Executive participated and under which Executive has
accrued and become entitled to a benefit, or (d) the Senior Management
Agreement. The foregoing release and discharge, waiver and covenant not to sue
includes, but is not limited to, all claims and any obligations or causes of
action arising from such claims, under common law including wrongful or
retaliatory discharge, breach of contract (including but not limited to any
claims under the Senior Management Agreement and any claims under any stock
option agreements between Executive, on the one hand, and the Company or any of
its affiliates, on the other hand) and any action arising in tort including
libel, slander, defamation or intentional infliction of emotional distress, and
claims under any federal, state or local statute including the Age
Discrimination in Employment Act



--------------------------------------------------------------------------------

(“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Pennsylvania
Human Relations Act or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This also includes a release of any
claims for wrongful discharge and all claims for alleged physical or personal
injury, emotional distress relating to or arising out of Executive’s employment
with the Company or any of its affiliates or the termination of that employment;
and any claims under the WARN Act or any similar law, which requires, among
other things, that advance notice be given of certain work force reductions.
Notwithstanding anything contained herein to the contrary, this release and
waiver does not apply to: (i) any right to indemnification as may exist under
the charter or bylaws of the Company; (ii) the right to receive Severance
Benefits under Section 2.3(b) of the Senior Management Agreement and the right
to reimbursement of expenses under Section 2.4(c) of the Senior Management
Agreement; (iii) any obligations under Company plans and programs in which
Executive participated and under which Executive has accrued and become entitled
to a benefit and (iv) right to continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act.

 

2. Excluded from this Release and waiver are any claims which cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Releasees with any government agency
or any court.

 

3. Executive agrees never to seek personal recovery from Releasees in any forum
for any claim covered by the above waiver and release language, except that
Executive may bring a claim under the ADEA to challenge this Release. If
Executive violates this Release by suing Releasees, other than under the ADEA or
as otherwise set forth in Section 1 hereof, Executive shall be liable to the
Company for its reasonable attorneys’ fees and other litigation costs incurred
in defending against such a suit. Nothing in this Release is intended to reflect
any party’s belief that Executive’s waiver of claims under ADEA is invalid or
unenforceable, it being the intent of the parties that such claims are waived.

 

4. Executive acknowledges and recites that:

 

(a) Executive has executed this Release knowingly and voluntarily;

 

(b) Executive has read and understands this Release in its entirety;

 

(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice Executive wishes with respect to the terms of this Release
before executing it;



--------------------------------------------------------------------------------

(d) Executive’s execution of this Release has not been forced by any employee or
agent of the Company, and Executive has had an opportunity to negotiate about
the terms of this Release; and

 

(e) Executive has been offered 21 calendar days after the date that Executive
ceases to be employed by the Company to consider this Release and its terms
before executing it.1

 

5. This Release shall be governed by the internal laws (and not the choice of
laws) of the Commonwealth of Pennsylvania, except for the application of
pre-emptive Federal law.

 

6. Executive shall have 7 days from the date he executes this Release to revoke
his waiver of any ADEA claims by providing written notice of the revocation to
the Company, as provided in Section 11.2 of the Senior Management Agreement. In
the event of such revocation, the terms of Section 11.2 of the Senior Management
Agreement shall govern.

 

7. Defined terms not defined in this Release have the meanings given in the
Senior Management Agreement.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:                             

--------------------------------------------------------------------------------

          Executive

--------------------------------------------------------------------------------

1 In the event the Company determines that Executive’s termination constitutes
“an exit incentive or other employment termination program offered to a group or
class of employees” under the ADEA, the Company will provide Executive with:
(1) 45 days to consider the Release; and (2) the disclosure schedules required
for an effective release under the ADEA.